Court of Appeals, State of Michigan

                                              ORDER
                                                                            Mark T. Boonstra
People of MI v Brian David Brugh                                              Presiding Judge

Docket No.    323613                                                        David H. Sawyer

LC No.        2014-000646-FH                                                Jane E. Markey
                                                                              Judges


              The Court orders that the January 14, 20 16 opinion is hereby AMENDED. The opinion
contained the fo llowing clerical error: On page one, 2"d paragraph, the date November 15, 2015 is
replaced with November 15, 2013.

              In all other respects, the January 14, 20 16 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JAN ·26 2016
                                       Date